Case 3:20-ap-03012           Doc 21   Filed 11/13/20 Entered 11/13/20 12:37:10              Desc Main
                                      Document     Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

    In re                                           )      Chapter 11
                                                    )
    Blackjewel, L.L.C., et al.                      )      Case No. 19-30289
                                                    )
                    Debtors1,                       )      (Jointly Administered)
                                                    )
    BLACKJEWEL, L.L.C. and                          )
    REVELATION ENERGY, LLC,                         )
                                                    )
                    Plaintiffs,                     )      Adv. Proceeding No. 3:20-ap-03012
                                                    )
    v.                                              )
                                                    )
    LEXINGTON COAL COMPANY, LLC                     )
    and JEFFERY A. HOOPS, SR.,                      )
                                                    )
                    Defendants.                     )

                            MOTION FOR LEAVE TO FILE AMENDED
                             ADVERSARY COMPLAINT, INSTANTER

            Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure, Plaintiffs Revelation

Energy, LLC and Blackjewel, L.L.C. (“Plaintiffs”) seek leave to amend their existing adversary

complaint against Lexington Coal Company, LLC (“LCC”) in the form attached as Exhibit A to

this Motion for Leave to Amend Adversary Complaint, Instanter (“Motion”). The proposed

amended complaint (“Amended Complaint”) adds claims against Defendant LCC and adds Jeffery

A. Hoops, Sr. (“Hoops”) as a defendant concerning certain related transactions and occurrences.

Bringing these claims in the Amended Complaint rather than a separately filed action will promote



1
 The Debtors in these Chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: Blackjewel, L.L.C. (0823); Blackjewel Holdings L.L.C. (4745); Revelation
Energy Holdings, LLC (8795); Revelation Management Corporation (8908); Revelation Energy, LLC
(4605); Dominion Coal Corporation (2957); Harold Keene Coal Co. LLC (6749); Vansant Coal
Corporation (2785); Lone Mountain Processing, LLC (0457); Powell Mountain Energy, LLC (1024);
and Cumberland River Coal LLC (2213). The headquarters for each of the Debtors is located at P.O.
Box 1010, Scott Depot, West Virginia 25560.
Case 3:20-ap-03012       Doc 21    Filed 11/13/20 Entered 11/13/20 12:37:10            Desc Main
                                   Document     Page 2 of 6



efficiency and judicial economy. This case is still in the early stages, including because LCC’s

motion to withdraw the reference was only recently denied. No scheduling order has yet been

entered and the Amended Complaint will not unfairly prejudice LCC. For these and the other

reasons set forth more fully in the attached Memorandum in Support, Plaintiffs respectfully request

that their Motion be granted. A proposed order granting the Motion and authorizing filing of the

Amended Complaint is attached hereto as Exhibit B.


Dated: November 13, 2020                     Respectfully submitted,


                                             SUPPLE LAW OFFICE, PLLC

                                             Joe M. Supple No. 8013
                                             801 Viand St.
                                             Point Pleasant, WV 25550
                                             304-675-6249
                                             joe.supple@supplelaw.net

                                             – and –

                                             SQUIRE PATTON BOGGS (US) LLP

                                             /s/ Scott A. Kane
                                             Stephen D. Lerner (admitted pro hac vice)
                                             Scott A. Kane (admitted pro hac vice)
                                             F. Maximilian Czernin (admitted pro hac vice)
                                             Travis A. McRoberts (admitted pro hac vice)
                                             201 E. Fourth Street, Suite 1900
                                             Cincinnati, Ohio 45202
                                             Telephone: 513.361.1200
                                             Facsimile: 513.361.1201
                                             stephen.lerner@squirepb.com
                                             scott.kane@squirepb.com
                                             max.czernin@squirepb.com
                                             travis.mcroberts@squirepb.com

                                             Co-Counsel for the Debtors and
                                             Debtors-in-Possession




                                                ‐2‐
Case 3:20-ap-03012          Doc 21   Filed 11/13/20 Entered 11/13/20 12:37:10            Desc Main
                                     Document     Page 3 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 In re                                            )       Chapter 11
                                                  )
 Blackjewel, L.L.C., et al.                       )       Case No. 19-30289
                                                  )
                 Debtors,                         )       (Jointly Administered)
                                                  )
 BLACKJEWEL, L.L.C. and                           )
 REVELATION ENERGY, LLC,                          )
                                                  )
                 Plaintiffs,                      )       Adv. Proceeding No. 3:20-ap-03012
                                                  )
 v.                                               )
                                                  )
 LEXINGTON COAL COMPANY, LLC                      )
 and JEFFERY A. HOOPS, SR.,                       )
                                                  )
                 Defendants.                      )

      MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE AMEND
                ADVERSARY COMPLAINT, INSTANTER

I.       Introduction.

         Plaintiffs’ seek to amend their existing complaint to include additional claims against LCC,

and assert related claims against Hoops, discovered during Plaintiffs’ ongoing investigation of the

extensive historical dealings between Hoops, LCC, and other parties. Plaintiffs’ investigation has

been slowed by the poor quality of Debtors’ records, Plaintiffs’ difficulty in obtaining appropriate

Bankruptcy Rule 2004 discovery from various parties, the ongoing COVID-19 pandemic, and the

demands of many other time sensitive issues in Debtors’ bankruptcy cases. The basis for the

additional claims against LCC and Hoops was not readily apparent at the time the initial complaint

was filed. The alternative to amending the existing complaint would be for Plaintiffs to file a new

action against LCC for the additional claims and a new action against Hoops related to matters that

properly should be included in the action against LCC. Bringing those claims in the Amended



                                                 ‐3‐
Case 3:20-ap-03012       Doc 21    Filed 11/13/20 Entered 11/13/20 12:37:10             Desc Main
                                   Document     Page 4 of 6



Complaint rather than in separate actions that likely would be joined or consolidated with this case

will promote judicial economy and avoid unnecessarily duplicative actions.            Accordingly,

Plaintiffs’ seek leave of Court to file the proposed Amended Complaint.

II.    Law & Argument.

       Plaintiffs’ Motion is appropriate under Rule 15 of the Federal Rules of Civil Procedure.

Rule 15 establishes a permissive approach to requests to amend pleadings and provides that “[t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The Fourth

Circuit has repeatedly recognized that leave to amend should only be denied if “the amendment

would be prejudicial to the opposing party, the moving party has acted in bad faith, or the

amendment would be futile.” Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th

Cir. 2010); Moore v. Equitrans, Ltd. Partnership., 818 Fed. App’x 212, 217-18 (4th Cir. 2020).

None of those considerations is present in this case.

       Based on the procedural posture of this adversary proceeding and applying the above

standard, leave to amend should be granted. Plaintiffs’ Motion is timely and made in good faith.

Discovery has not yet commenced and no scheduling order has been entered. As a result, the

proposed amendment will not cause any delay to the existing litigation. Granting leave will not

prejudice LCC. The alternative to amendment would be for Plaintiffs’ to file separate actions and

the risk of unnecessarily duplicative actions would be more prejudicial than amendment of the

existing complaint. The Amended Complaint asserts meritorious claims and would not be futile.

Accordingly, Plaintiffs respectfully request that the Court grant leave to amend and enter an order

permitting the filing of the Amended Complaint.




                                                ‐4‐
Case 3:20-ap-03012   Doc 21   Filed 11/13/20 Entered 11/13/20 12:37:10       Desc Main
                              Document     Page 5 of 6




Dated: November 13, 2020              Respectfully submitted,


                                      SUPPLE LAW OFFICE, PLLC

                                      Joe M. Supple No. 8013
                                      801 Viand St.
                                      Point Pleasant, WV 25550
                                      304-675-6249
                                      joe.supple@supplelaw.net

                                      – and –

                                      SQUIRE PATTON BOGGS (US) LLP

                                      /s/ Scott A. Kane
                                      Stephen D. Lerner (admitted pro hac vice)
                                      Scott A. Kane (admitted pro hac vice)
                                      F. Maximilian Czernin (admitted pro hac vice)
                                      Travis A. McRoberts (admitted pro hac vice)
                                      201 E. Fourth Street, Suite 1900
                                      Cincinnati, Ohio 45202
                                      Telephone: 513.361.1200
                                      Facsimile: 513.361.1201
                                      stephen.lerner@squirepb.com
                                      scott.kane@squirepb.com
                                      max.czernin@squirepb.com
                                      travis.mcroberts@squirepb.com

                                      Co-Counsel for the Debtors and
                                      Debtors-in-Possession




                                        ‐5‐
Case 3:20-ap-03012       Doc 21    Filed 11/13/20 Entered 11/13/20 12:37:10            Desc Main
                                   Document     Page 6 of 6



                                CERTIFICATE OF SERVICE

       I, Stephen D. Lerner, hereby certify that on this 18th day of September, 2020, the foregoing
Motion for Leave to File Amended Adversary Complaint, Instanter and Memorandum in
Support was filed and served via the Court’s CM/ECF system and via electronic mail upon the
following:


                              Josef A. Horter (WV ID. No. 1790)
                              Bailey & Wyant, PLLC
                              500 Virginia Street E
                              Charleston, WV 25301
                              Telephone: 304-345-4222
                              jhorter@baileywyant.com

                              Jeffrey T. Criswell (WV ID. No. 12913)
                              David W. Lampl (Admitted pro hac vice)
                              David V. Weicht (Admitted pro hac vice)
                              Matthew J. Burne (Admitted pro hac vice)
                              525 William Penn Place, 28thFloor
                              Pittsburgh, PA 15219
                              Telephone: 412-261-1600
                              jcriswell@leechtishman.com
                              dlampl@leechtishman.com
                              dweicht@leechtishman.com
                              mburne@leechtishman.com



                                             /s/ Stephen D. Lerner
                                             Stephen D. Lerner (admitted pro hac vice)




                                                ‐6‐
